Banke, Presiding Judge.
The Supreme Court, in Gentry v. Black, 256 Ga. 569 (351 SE2d 188) (1987), having reversed the decision of this court in Gentry v. Black, 178 Ga. App. 284 (342 SE2d 729) (1986), the prior judgment of *680this court is vacated, and, in accordance with the decision of the Supreme Court, the judgment of the trial court is hereby affirmed.
Decided February 4, 1987.
Norman S. Fletcher, Kenneth D. Bruce, Ronald R. Womack, for appellants.
William David Cunningham, for appellee.

Judgment affirmed.


Birdsong, C. J., and Sognier, J., concur.